Exhibit 10.2

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (this “Agreement”), dated as of May 4, 2016, among
(i) CLAIRE’S STORES, INC., a Florida corporation (the “Company”), (ii) the
Guarantors named on the signature pages hereto (collectively, the “Guarantors”)
and (iii) and the investor listed on Schedule 1 hereto (the “Institutional
Investor”).

W I T N E S S E T H :

WHEREAS, there are outstanding $259.6 million aggregate principal amount of the
Company’s 10.50% Senior Subordinated Notes due 2017, guaranteed by the
Guarantors (the “Existing Notes”); and

WHEREAS, the Institutional Investor beneficially owns $18,779,000 aggregate
principal amount of the Existing Notes as set forth on Schedule 1 hereto; and

WHEREAS, the Company and the Institutional Investor desire to exchange (i) the
Existing Notes held by the Institutional Investor for (ii) $18,779,000 aggregate
principal amount of the Company’s newly issued 10.50% PIK Senior Subordinated
Notes due 2017, guaranteed by the Guarantors (the “New Notes”); and

WHEREAS, certain of the Institutional Investor’s affiliates are concurrently
exchanging $155,621,000 aggregate principal amount of Existing Notes for
$155,621,000 aggregate principal amount of New Notes on substantially similar
terms pursuant to a separate exchange agreement; and

WHEREAS, the New Notes will be issued pursuant to an indenture to be dated as of
May 4, 2016, between the Company, the Guarantors and The Bank of New York Mellon
Trust Company, N.A., as Trustee, substantially in the form annexed hereto as
Exhibit A (the “New Indenture”);

NOW THEREFORE, in consideration of the premises hereof and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

I. EXCHANGE AND PURCHASE OF SECURITIES

1.1 Exchange of Securities. Simultaneously with the execution of this Agreement
(the “Closing Date”), subject to the terms and conditions hereof, the
Institutional Investor shall sell, assign, transfer and deliver to the Company,
and the Company shall purchase and acquire from the Institutional Investor, the
aggregate principal amount of the Existing Notes set forth opposite the name of
the Institutional Investor on Schedule 1 hereto, in exchange for delivery by the
Company to the Institutional Investor of New Notes in the aggregate principal
amount set forth opposite the name of the Institutional Investor on Schedule 1
hereto.



--------------------------------------------------------------------------------

II. CLOSING

2.1 Deliveries. On the Closing Date:

(a) the Institutional Investor will cause to be transferred to the Company, or
otherwise in accordance with the instructions of the Company, the Existing Notes
held by the Institutional Investor; and

(b) the Company shall issue and deliver in accordance with the instructions of
the Institutional Investor, the aggregate principal amount of New Notes to which
the Institutional Investor is entitled.

 

III. CERTAIN REPRESENTATIONS AND COVENANTS OF THE INSTITUTIONAL INVESTOR

3.1 Representations. The Institutional Investor represents to the Company that
it is acquiring New Notes solely for its own account and not as a nominee or
agent for any other person and not with a view to, or for sale in connection
with, any distribution thereof (within the meaning of the Securities Act of
1933, as amended (the “Securities Act”)), that would be in violation of the
securities laws of the United States of America or any state thereof, without
prejudice, however, to such Institutional Investor’s right at all times to sell
or otherwise dispose of any part of such New Notes in accordance with the terms
thereof and applicable law.

The Institutional Investor further represents to the Company that it: (i) is
knowledgeable, sophisticated and experienced in business and financial matters;
(ii) is able to bear the economic risk of such person’s investment in the New
Notes; (iii) is an “accredited investor” (as such term is defined in Rule 501(a)
of Regulation D under the Securities Act); (iv) understands that the New Notes
are being issued pursuant to an exemption from registration under the Securities
Act and that subsequent transfers of the New Notes are subject to limitations
under the Securities Act; and (v) has been afforded access to information about
the Company and its subsidiaries and their financial condition, results,
operations, businesses, properties, management and prospects and the opportunity
to ask such questions as it has deemed necessary of, and receive answers from,
representatives of the Company and its subsidiaries concerning the terms and
conditions of, and the merits and risks of investing in, the New Notes.

3.2 Ownership. The Institutional Investor represents that it has all requisite
power and authority to enter into and perform all its obligations under this
Agreement and to carry out the transactions contemplated hereby and that it is
the lawful beneficial owner of the Existing Notes set forth opposite its name on
Schedule 1 hereto, free of all liens, claims and encumbrances.

3.3 Authorization. The Institutional Investor represents that it has taken all
actions necessary to authorize it to enter into and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby and
thereby and that this Agreement is a valid and binding obligation of it,
enforceable in accordance with its terms, except for the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting the rights of creditors generally and limitations imposed by federal
or state law or equitable principles upon the specific enforceability of any of
the remedies, covenants or other provisions thereof, and upon the availability
of injunctive relief or other equitable remedies.

 

- 2 -



--------------------------------------------------------------------------------

3.4 No Conflicts. The Institutional Investor represents that neither the
execution or delivery of this Agreement, nor the consummation of the
transactions contemplated hereby will:

(a) violate any provision of its organizational documents; or

(b) violate any statute or law or any judgment, decree, order, regulation or
rule of any court or governmental authority to which it may be subject.

 

IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company and each Guarantor, jointly and severally, represent and warrant to
the Institutional Investor as follows:

4.1 Due Organization, etc. The Company and each Guarantor are corporations or
limited liability companies duly organized, validly existing and in good
standing under the laws of their jurisdiction of incorporation or formation and
have all requisite power and authority to own or lease and operate their
properties and carry on their business as now conducted. The Company and each
Guarantor have all requisite power and authority to enter into and perform all
their obligations under this Agreement, the New Indenture and the New Notes (the
“Transaction Documents”) and to carry out the transactions contemplated hereby
and thereby.

4.2 Authorization. The Company and each Guarantor have taken all actions
necessary to authorize them to enter into and perform their obligations under
the Transaction Documents and to consummate the transactions contemplated hereby
and thereby. This Agreement is, and the New Indenture and the New Notes will be,
valid and binding obligations of the Company and each Guarantor, enforceable in
accordance with their terms, except for the effect of bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting the
rights of creditors generally and limitations imposed by federal or state law or
equitable principles upon the specific enforceability of any of the remedies,
covenants or other provisions thereof, and upon the availability of injunctive
relief or other equitable remedies.

4.3 No Conflicts. Neither the execution or delivery of the Transaction
Documents, nor the issuance and delivery of the New Notes, nor the consummation
of the transactions contemplated hereby or thereby will:

(a) violate any provision of the organizational documents of the Company or any
of the Guarantors;

(b) violate any statute or law or any judgment, decree, order, regulation or
rule of any court or governmental authority to which the Company or any
Guarantor or any of their respective properties may be subject; or

(c) cause the acceleration of the maturity of, violate, be in conflict with,
constitute a default under, permit the termination of, require the consent of
any person under or result in the creation of any lien upon any property of any
of the Company or any Guarantor under any agreement relating to indebtedness for
borrowed money to which any of the Company or any Guarantor is a party or by
which any thereof (or their respective properties) may be bound (i) other than
required consents, all of which have been obtained on or before the Closing
Date, and (ii) other than as would not have a material adverse effect on the
Company and its subsidiaries taken as a whole.

 

- 3 -



--------------------------------------------------------------------------------

4.4 Investment Representations.

(a) None of the Company, any of its subsidiaries, or to the knowledge of the
Company, any of its affiliates, or any person acting on its behalf, has engaged
in any form of “general solicitation” or “general advertising” (as those terms
are used in Regulation D as promulgated under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act in connection with the exchange of the New Notes.

(b) None of the Company, any of its subsidiaries, any of its affiliates, or any
person acting on its behalf, has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the exchange of the New Notes
under the Securities Act, whether through integration with prior offerings or
otherwise.

(c) Assuming the accuracy of the representations and warranties made by the
Institutional Investor set forth in Article III hereto, it is not necessary in
connection with the exchange and delivery of the New Notes in the manner
contemplated by this Agreement to register the offer, issuance or sale of any of
the New Notes under the Securities Act and such offer, issuance or sale does not
require the New Indenture to be qualified under the Trust Indenture Act of 1939,
as amended.

 

V. COVENANTS OF THE COMPANY

5.1 Furnishing of Information. At any time when the Company is not subject to
Section 13 or 15(d) of the Securities and Exchange Act of 1934, as amended, the
Company will promptly furnish or cause to be furnished upon request to the
Institutional Investor and prospective purchasers of the New Notes, to such
holders and purchasers, copies of the information required to be delivered to
holders and prospective purchasers of the New Notes pursuant to Rule 144A(d)(4)
(or any successor provision thereto) to the extent necessary to permit
compliance with Rule 144A in connection with resales by such holders of the New
Notes unless already on file via the Securities and Exchange Commission’s
Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). The Company
will pay the expenses of printing and distributing to the Institutional Investor
all such documents.

 

VI. MISCELLANEOUS

6.1 Notices. All notices and communications provided for herein shall be in
writing and shall be delivered personally against written receipt or sent by
registered or certified mail, return receipt requested, postage prepaid, to the
person to whom it is directed, and shall be deemed given when received. Notices
shall be directed:

(a) if to the Company or a Guarantor, to such person at:

Claire’s Stores, Inc.

 

- 4 -



--------------------------------------------------------------------------------

2400 West Central Road

Hoffman Estates, IL 60192

Attention: Chief Financial Officer

(b) if to the Institutional Investor, to the address set forth on Schedule 1
hereto;

or at such other address as a party shall have specified by notice in writing,
in the case of the Company or the Guarantors, to the Institutional Investor, and
in the case of the Institutional Investor, to the Company and the Guarantors.

6.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to any conflict
of law principles that might require the application of the laws of another
jurisdiction.

6.3 Amendments, etc. This Agreement may not be modified or amended, and no
provision hereof may be waived, except by an instrument in writing signed by the
parties hereto to be charged.

6.4 Assignments. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

6.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Pages Follow]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first above written.

 

CLAIRE’S STORES, INC.

By: 

  /s/ J. Per Brodin   Name:  

J. Per Brodin

  Title:  

Executive Vice President and
Chief Financial Officer

BMS DISTRIBUTING CORP.

as Guarantor

By:   /s/ J. Per Brodin   Name:  

J. Per Brodin

  Title:  

Executive Vice President and
Chief Financial Officer

CBI DISTRIBUTING CORP.

as Guarantor

By:   /s/ J. Per Brodin   Name:  

J. Per Brodin

  Title:  

Executive Vice President and
Chief Financial Officer

CLAIRE’S BOUTIQUES, INC.

as Guarantor

By:   /s/ J. Per Brodin   Name:  

J. Per Brodin

  Title:  

Executive Vice President and
Chief Financial Officer

CLAIRE’S CANADA CORP.

as Guarantor

By:   /s/ J. Per Brodin   Name:  

J. Per Brodin

  Title:  

Executive Vice President and
Chief Financial Officer

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

 

CLAIRE’S PUERTO RICO CORP.

as Guarantor

By:

  /s/ J. Per Brodin   Name:  

J. Per Brodin

  Title:  

Executive Vice President and
Chief Financial Officer

CSI CANADA LLC

as Guarantor

By:

  /s/ J. Per Brodin   Name:  

J. Per Brodin

  Title:   Manager

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

APOLLO INVESTMENT FUND VI, L.P. By:   

Apollo Advisors VI, L.P.,

its general partner

By:  

Apollo Capital Management VI, LLC,

its general partner

By:   /s/ Laurie D. Medley  

Name: Laurie D. Medley

Title: Vice President

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Institutional Investor

   Existing Notes    New Notes (Name and Address)          

Apollo Investment Fund VI, L.P.

c/o Apollo Management VI, L.P.

9 West 57th Street

New York, NY 10019

   $18,779,000.00    $18,779,000.00



--------------------------------------------------------------------------------

Exhibit A

Form of New Indenture